DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2021 has been entered.
 
Response to Amendment
Receipt is acknowledged of the amendment filed 5/16/2021 and 6/25/2021.  Claim 13 is amended and claims 13-24 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2005/0218218 to Koster (hereinafter Koster) in view of US PG Pub. 2014/0316901 to Grabovski et al. (hereinafter Grabvoski).
Regarding claim 13, Koster discloses a method for dynamically configuring an intelligent label having a processor (micro-controller 800, Fig. 19; [0146]) and an electro-optic display (e.g. Fig. 2, 3, 8), comprising: providing, external to the intelligent display,  a database of profiles (remote pricing system 114, Fig. 18; [0132]), each profile associated with a class of goods ([0104]-[0122], [0131]-[0134]), and each profile further including (1) conditional rules for effecting an action after specific conditions are met (displaying “Sale Price” 1617, Fig. 2, 3, 16a-c; [0114],[0131]-[0134]); and (2) conditional variables that set out the specific conditions to be met  (“sale price start” 1618, Fig. 2, 3, 16a-c; [0114],[0131]-[0134]); reading a class ID from the intelligent label ([0048],[0125],[0128]-[0130]), the intelligent label being associated with a particular good; retrieving from the database ([0104][-0111],[0131]-[0134]), using the class ID (SKU; [0131]-[0134]), a profile for the particular good (Figs. 16a-c; [0104]-[0122],[0131]-[0134]); and loading the retrieved profile into the intelligent label (Figs. 16a-c; [0104]-[0122], [0131]-[0134]), determining, using the processor, the loaded conditional rules and the conditional variables, if the specific conditions have been met (Figs. 2, 3, 16a-c; [0049], [0104]-[0122]), and responsive to the determination effecting an action that results in the display of machine or human readable information on the electro-optic display (Figs. 16a-c; [0104]-[0122], [0131]-[0134]).
Koster does not disclose displaying a Sale Price Start time/date (see, e.g. Fig. 2-3). Further, Koster discloses “The display tag, upon receiving the data, simply copies the data associated with the first line onto the display. Alternatively, the fields could be defined so that the display tag is aware of the meaning and structure associated with each data field.” As the 
As Applicant argues, on page 5 of the 5/16/2021 Remarks, Applicant argues that Koster does not provide a process label performing the determining step.  While it is believed that a person of ordinary skill in the art would understand the Koster label to be capable of this (i.e. a label processor for recognizing data format and a clock capable of being detected to trigger the sale price start), it is not necessarily so.  The invention would have been understood to be an obvious modification of Koster in view of Grabovski.
Grabovski disclose a method for dynamically configuring an intelligent label (Fig. 2A, 2B, 3) having a processor (implied in label processing steps described in [0029]-[0033]) and an electro-optic display (Figs. 2A-2B, 3), comprising: providing, external to the intelligent label, a database of profiles (“an interface 112, entitled "ESL Tag Editor"” creates file to transmit to product-based ESL; [0029]-[0036]), each profile associated with a class of goods, and each profile further including (1) conditional rules for effecting an action after specific conditions are met (expiration time; [0036]); and (2) conditional variables (“schedule to commence on Mar. 27, 2013 at 9:00 a.m. and expire 3 hours later at 12:00 p.m”; [0036]) that set out the specific conditions to be met; loading the retrieved profile into the intelligent label ([0036]); and determining, using the processor, the loaded conditional rules and the conditional variables, if the specific conditions have been met ([0036]), and responsive to the determination effecting an 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to detect conditions with a label processor in order to effectuate display changes as taught by Grabovski with the system as disclosed by Koster.  The motivation would have been to provide dynamic information to a shelf label with time limits/durations ([0031]).  In doing so, Grabovski avoids the need for two transmission steps (i.e. a first, initial transmission of displayed regular data and then a later transmission of displayed promotion data). 
Regarding claim 14, Koster discloses the reading step includes using (1) an optical reader to take an image from the intelligent label or from the good ([0048],[0125],[0128]-[0130]), or (2) a wireless radio communicating with the intelligent label.
Regarding claim 15, Koster discloses the step of attaching the intelligent label to the good, or (2) integrating the intelligent label into the good itself or into product packaging for the good (Fig. 20; [0152]).
Regarding claim 16, Koster discloses the loading step occurs (1) before the intelligent label is attached or integrated, (2) after the intelligent label is attached or integrated, or (3) concurrently with the intelligent label being attached or integrated (Fig. 20).
Regarding claim 17, Koster discloses the loading step includes wirelessly communicating with the intelligent label ([0131]-[0134]).
Regarding claim 18, Koster discloses the step of integrating the intelligent label into the good itself or into product packaging for the good (Fig. 20; [0152]).
Regarding claim 19, Koster discloses the electro-optic display is selected to be (1) permanent and irreversible, (2) bi-stable; (3) permanent; or (4) irreversible (e.g. Figs. 2, 3).  This language does not particularly limit a particular feature, structure, or function that is permanent, 
Regarding claim 20, Koster discloses the step of detecting, using a state detector, the current optical state of pixels on the electro-optic display ([0085]-[0089]).
Regarding claim 21, Koster discloses the detecting step includes taking electrical measurements of the pixels or optically sensing optical properties of the pixels ([0085]-[0089]).
Regarding claim 22, Koster discloses the detecting step is done (1) prior to the loading step, (2) concurrent with the loading step, or (3) after the loading step  ([0085]-[0089]).
Regarding claim 23, Koster discloses the detected optical state is used to modify the profile prior to loading the profile into the intelligent label ([0085]-[0089],[0128]-[0130]).
Regarding claim 24, Koster discloses the entity that loads the profile into the intelligent label wirelessly receives, from the intelligent label, information regarding the detected optical state ([0085]-[0089]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872